676 S.E.2d 473 (2009)
Joseph HORRY, Jr.
v.
David H. WOODBURY, Individually, and as the Executor of the Estate of Ruth N. Horry.
No. 198A08-2.
Supreme Court of North Carolina.
April 13, 2009.
Willis P. Whichard, Morrisville, Josiah S. Murray, III, Durham, John C. Rogers, III, Raleigh, for Woodbury.
Travis K. Morton, Raleigh, for Horry.

ORDER
Upon consideration of the petition filed by Defendant on the 13th day of March 2009 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th day of April 2009."